The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of patent No. 8,756,348. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are only different in statutory category and minor differences in wording.  For example, claim 1 of the patent recites “a base unit of a wireless communication network” while the present application recites “a display node of a wireless communication network, but otherwise perform the same functions and/or comprise the same components.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colella (pub #US 20090064302 A1, previously cited) in view of Macwan (pub #US 20110078716 A1).

Regarding claim 20, Colella discloses an electronic meeting tool for communicating arbitrary media content from users at a meeting (system for controlling children’s use of the internet from a host computer, shown in figure 4, described in paragraph 71) comprising: a base unit of a wireless communication network, the base unit being coupled to a first display (network shown in figure 1, display coupled to the computer, figure 1), the base unit being adapted to receive user selected arbitrary media content from a processing device via the wireless communication network, and to control display of the user selected arbitrary media content on the first display (paragraph 43); at least one peripheral device (device 4, figure 1) adapted to 
Colella does not disclose exchanging authentication data between device 4 and the network, but does not explicitly that the media content (examiner assumes video and audio data) is exchanged between the device and network.  However, Mcwan discloses exchanging media data between a peripheral display device and a communication network (video conference data, paragraph 33).  Teachings of Colella and Macwan are from the same field of family network systems.
Therefore, it would have been obvious at the time of invention for a person of ordinary skill in the art to combine teachings of Colella with Macwan by using the 
Regarding claim 21, the above combination discloses the electronic meeting tool according of claim 20, and Colella further comprising a program adapted to be loaded onto the processing device and to run on an operating system of the processing device, said program being adapted to obtain user selected arbitrary media content from the processing device (client software component, paragraph 17).
Regarding claim 22, the above combination discloses the electronic meeting tool of claim 21, and wherein said program leaves a zero footprint on termination (program memory garbage collection techniques are well-known at the time of invention and would have been an obvious addition to the software).
Regarding claim 23, the above combination discloses the electronic meeting tool of claim 20, and Colella further discloses wherein the peripheral device is a plug-and-play device (USB devices are plug-and-play, paragraph 71).
Regarding claim 24, the above combination discloses the electronic meeting tool of claim 20, and Colella further discloses wherein the physical actuator has a surface area of between 100 and 14,400 square mm (examiner notes that the size of the actuator is an obvious design choice).
Regarding claim 25, the above combination discloses the electronic meeting tool of claim 20 and Colella further discloses the electronic meeting tool adapted to present the peripheral device to the processing device as a human interface device via a pre-installed generic driver which is a human interface device driver (generic USB device drivers), or to present the peripheral device to the processing device as a mass storage 
Regarding claims 26-38, examiner notes that these claims are substantially similar to claims 20-25 above.  The same grounds of rejection are applied.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675.  The examiner can normally be reached on Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SCOTT C SUN/Primary Examiner, Art Unit 2181